 394DECISIONS OF NATIONALCommercialAutomotiveCorporationandChauffeurs,Teamsters and Helpers Local UnionNo. 391,affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 11-CA-3351January 29, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 18, 1967, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged inand wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and theGeneral Counsel filed cross-exceptions to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowersin connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision and the entire record inthiscase, including the exceptions, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Commercial Automotive Corporation, Durham,North Carolina, its officers,agents, successors, andassigns, shalltake the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Substitute the following for paragraph 2(b) ofthe Trial Examiner's Recommended Order:"(b)Upon execution of the foregoing contract,give retroactive effect to the terms and conditionsthereof,includingbut not limited to the provisionsrelating to wages and other employment benefits,and make whole its employees for any losses theymay have suffered byreasonof Respondent'sfailure or refusal to sign thesaidcontract, with in-terest thereon at 6 percent per annum."LABOR RELATIONS BOARD2.Substitute the following for the second in-dented paragraph of the Notice to All Employees:WE WILL give retroactive effect to the termsand conditions of said contract, including butnot limited to the provisions relating to wagesand other employment benefits, and makewhole our employees for any losses they mayhave suffered by reason of our refusal to signthe said contract.IAssuming,arguendo,that Respondent's letter of January 9, 1967,constituted a timely, effective withdrawal from the multiemployer com-mittee, its subsequent participation in the bargaining sessions commenc-ing in May 1967, indicated a clear intent to continue in group, rather thanindividual collective bargaining. As multiemployer bargaining was occur-ring during those sessions with Respondent's participation,we find nomerit in Respondent's claim that it was no longer a member of the mul-tiemployer unit.2As affirmative action to remedyRespondent's unfairlabor practicesand effectuate the Act's policies, we shall order Respondent forthwith tosign the agreementdated June 1, 1967, to give retroactive effect to theterms and conditions of that agreement,and to make whole its employeesfor any loss of wages or other employment benefits they may have suf-fered as a result of Respondent's failure or refusal to sign that agreement.SeeJohn J. Corbett Press, Inc.,163 NLRB 154. Backpay, if any, shall becomputed, and shall bear interest, in accordance with the formulae setforth, respectively, in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case wastried at Raleigh, North Carolina, on September 7, 1967,1pursuant to a charge filed on June 26 by Chauffeurs,Teamsters and Helpers Local Union No. 391, hereincalled the Union, and pursuant to a complaint issued Au-gust 11. The case involves the refusal of the Respondent,Commercial Automotive Corporation, herein called theCompany, to include its Durham garage employees underthe newly negotiated Carolina Automotive MaintenanceAgreement, although the employees at the Durham andtwo other company garages were a part of the multiem-ployer bargaining unit. The primary issue concerns theCompany's contention (in support of which it promised,but failed, to cite some authority in its brief) that in-asmuch as the Company received notice of a purporteddefection of union support at Durham before the ratifica-tion of the new two-State agreement, the Company'srefusal to include the Durham employees did not violateSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the brief filed by the Company, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company is a North Carolina corporation whichis engaged in the sale, maintenance, and repair of over-IAll dates, unless otherwise indicated, refer to the year 1967.169 NLRB No. 76 COMMERCIAL AUTOMOTIVE CORPORATION395the-road tractors at garages in Durham and other cities inNorth Carolina, where it annually_receives goods andmaterials valued in excessof $50,000 directlyfrom out-side the State.The Companyadmits, andI find, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Unionisa labor organizationwithin the meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Multiemployer UnitFor years,employers performing truck maintenance inNorth and South Carolinahave engaged in group bargain-ing withthe Unionand threeother Teamsterlocals. In1964, the employersbargained as the Carolina Main-tenanceLabor Negotiating Committee. Thiscommitteeand the union negotiating committee negotiated andsigneda 3-yearagreement(expiringMay 31, 1967),called the Carolina AutomotiveMaintenance Agreement,which when printed providedspace for the individual em-ployer and local unionto sign.While reciting that eachemployer"recognizes the [local union] as the sole andexclusive bargaining agent for all mechanics,mechanics'helpers, garagemen,parts and stockroom employees" atthe particulargarage,the agreement also provided thattherewould bejoint negotiations and a multiemployerunit of employees at all the garages:Article 36- Multi-Employer UnitThe undersignedEmployer agreesto be bound byall of the termsand provisions of this Agreement,and alsoagrees to bound by the interpretations andenforcementof the Agreement.The Employerfurther agrees to participate in jointnegotiationsof anymodification or renewal of thecontract and to becomea part of themulti-employerunit set forth in thecontract.This agreement also provided,under thegrievancemachinery (article 7): "The Employersand the Unions,parties to thisAgreement,shall together create a Bi-StateCommittee to cover the Statesof North Carolina andSouthCarolina."Ignoringthe facts (1) thatthe employers in 1964 or-ganized a committee to negotiate the agreement and thatthe committee chairman signed the agreement"For theEmployers," (2) that theagreement specifically providedfor amultiemployer unit and for multiemployer enforce-ment and bargaining,and (3) that Company Counsel JohnGrigsbyconcededat the trial that theDurham employeeshad been put"under the CarolinaMaintenance contract,"the companybriefstates:"The Respondent takes thepositionthatit is not and has not ever been a member ofa multi-employer bargaining unit."Thiscontention ap-pears to be frivolous.B.Multiemployer Bargaining in 1967Pursuant to the contractual provision(article 36) thatthe employers were to "participate in joint negotiations ofany ... renewal of the contract,"employer and unionrepresentativesmet on May 29-31 and June 2, andnegotiated a renewal of the Carolina Automotive Main-tenance Agreement, for the term June 1,1967,throughMarch 31, 1970.Counsel Grigsby in the first meetingidentified himself as "spokesman"for the employergroup,and in the third meeting,furnished the union com-mittee with a tabulationof the "CompanyMaintenanceEmployees involved in Negotiations,"listing the numberof employees at each of the 13 named employers in themultiemployer unit,totaling 1,019 employees.This tabu-lation indicatedthatthe Company had 118 employees in-volvedin the negotiations,including employees in theCompany'sDurham garage.The evidenceis undisputedthat therewas no mention of excluding the Durham em-ployees at any time during negotiations.The new 3-yearagreement,which wasratified by thelocal unions on June 2 and 3,was formally signed on July11 by one ofthe employer negotiators who signed aschairman"For the Employers," and by aunion negotia-tor whosigned as chairman"For the Union" (referring tothe fourlocal unions).It contains the same provisions foramultiemployer unit,and for joint enforcement andnegotiations.Although printedcopies of the agreementhad not bythe time oftrial been receivedand executed bythe individual employers and local unions,the employershad alreadyplaced thecontractualbenefits into effect.The evidenceis clear that the employers,as well as thelocal unions, considered themselvesbound by the termsof thenew agreementwhen dulynotified of its ratifica-tion.Nevertheless, the Companyrefused to include the em-ployees at one of its three garages under the new agree-ment.On June2 (4 days afterthe multiemployer bargain-ing began), the Company had receiveda letter from an at-torney, claimingthat the Unionno longer represented amajority ofthe employeesat the Durhamgarage. On June8 (5 days afterthe new agreementhad been ratified), theCompany wrote the Union,enclosinga copyof the June2 claim and advisingthat the Companywas refusing to in-clude the Durhamemployeesin any contractuntil thepurportedrepresentation issue wasresolved. Thereafter,on June 30, an"RD" petitionwas filed foran election ina proposed unit limitedto theemployees at the onegarage.The Regional Directordismissed the petition,findingthatthere was "no question concerning represen-tation." No appealwas takenfrom thisdismissal,yet theCompany continuedits refusalto includethe Durhamemployeesunder the new agreementjointlynegotiated tocover all theemployees in the multiemployer unit.C. _ The Company's DefensesIn addition to the seemingly frivolous contention thatthe Company "is not and has not ever been a member ofa multi-employerbargaining unit" (discussedabove), theCompany alsocontendsthat it effected a "timelywithdrawalfrom the alleged multi-employer bargainingunit."The Companyrelies on the notice each of the em-ployers sent to the respectivelocal unionsin January thatit "has not given authorization to any organization or as-sociation to represent it in the negotiations of themechanics labor agreement."The effect of this-noticewas to inform the local unionsthat the employers wouldnot be bargainingthrough the CarolinaMaintenanceLabor Negotiating Committee (which was dissolved afterthe 1964 negotiations).However, neither the Companyor any of the other employers withdrew,nor attempted towithdraw from the multiemployerunitbeforethe jointnegotiations began on May29. In fact, the Company didnot have aseparate representativeat thejoint negotia-tions(as didmost ofthe other employers), but wasrepresented solely by Counsel Grigsby, who acted as"spokesman" for all the employers.Inasmuch as the em- 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDployers had "indicated from the outset an intention to bebound in collective bargaining by group rather than by in-dividual action,"there clearly was multiemployer bar-gaining even if the employers had not specificallydelegated authority to an association to represent them incollective bargaining.The Kroger Co.,148 NLRB 569,573.The Company further contends that it was shown at thetrial that"there had been no monolithic adherence by theemployers of the Carolina Automotive Association to theobjective of uniformity in their past contract as a whole."In thus referring to the evidence that some of the em-ployers have negotiated supplements,or riders, to theCarolina Automotive Maintenance Agreement,the Com-pany ignores the Board's applicable ruling in the above-mentionedKrogercase(cited by the Union at the trial)that individual bargaining on limited matters is not incon-sistent with group bargaining in a multiemployer uit.The Company does not mention in its brief its conten-tion at the trial that if an employer"receives notice, as wedid, after the expiration date of the contract and before anew one has been agreed upon and executed,even thoughit ismulti-employer negotiations,the employer under theAct commits an unfair labor practice then to go ahead andsign a contract over the objections of the members," andthat"All we have done is to advise the union that we havebeen put on notice,and in my opinion we are committingan unfair labor practice if we sign the contract down herefor Durham."To the contrary,of course,the Companywould not be permitted to withdraw from the multiem-ployer unit after negotiations began,except with unionconsent(not obtained here),Sheridan Creations, Inc.,148 NLRB 1503, 1505,enfd.357 F.2d 245 (C.A. 2), cert.denied 385 U.S. 1005,and certainly would not be per-mitted to withdraw only one of its three garages from themultiemployer unit while leaving the other two garages inthe unit,Pacific CoastAssociationof Pulp and PaperManufacturers,163 NLRB 892, 898.The Company contentions are clearly unfounded.RECOMMENDED ORDERRespondent, Commercial Automotive Corporation, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to sign the Carolina Automotive Main-tenance Agreement, dated June 1, 1967, covering allmechanics, mechanics' helpers, garagemen, parts andstockroom employees at the Company's Durham, NorthCarolina, garage.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Forthwith sign the Carolina Automotive Main-tenanceAgreement covering employees described inparagraph 1(a) of this Recommended Order.(b)Make whole its employees for any losses they mayhave suffered by reason of the Respondent's refusal tosign the agreement covering such employees.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its garage in Durham, North Carolina, co-pies of the attached notice marked "Appendix."2 Copiesof said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3CONCLUSIONS OF LAWBy refusing on June 8, 1967, and thereafter to includeallmechanics, mechanics' helpers, garagemen, parts andstockroom employees at the Company's Durham garageunder the 1967-1970 Carolina Automotive MaintenanceAgreement, the Company has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tions 8(a)(5) and (1) and 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist from such conduct and fromany like or related invasion of its employees' Section 7rights, and to take affirmative action, which I find neces-sary to remedy and to remove the effect of the unfairlabor practices and to effectuate the policies of the Act.Accordingly, on the basis of the foregoing findings andconclusions, and the entire record, I recommend pursuantto Section 10(c) of the Act, issuance of the following:2 In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."3 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting,within '10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL sign the 1967 Carolina AutomotiveMaintenance Agreement covering employees at ourDurham garage.WE WILL make our Durham employees whole for COMMERCIAL AUTOMOTIVE CORPORATION397any loss of benefits caused by our refusal to sign theThis notice must remain posted for 60 consecutiveagreement.days from the date of posting and must not be altered,COMMERCIAL AUTOMOTIVEdefaced, or covered by any other material.CORPORATIONIf employees have any question concerning this notice(Employer)or compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 1624DatedByWachovia Building, 301 North Main Street, Winston-(Representative)(Title)Salem, North Carolina 27101, Telephone 723-2392.